United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 23, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-20279
                         Summary Calendar


                     LEGION INSURANCE COMPANY,

                                                 Plaintiff-Appellee,

                              versus

   MEGA INTERESTS INC., doing business as Jet Wrecker Service,

                                                 Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-3893
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Mega Interests Inc., doing business as Jet Wrecker Service,

appeals from an order denying its motion to vacate a default

judgment pursuant to FED. R. CIV. P. 60(b).   Mega Interests, Inc.,

argues that the district court lacked jurisdiction and that the

district court abused its discretion when it denied the motion to

vacate.

     Diversity jurisdiction pursuant to 28 U.S.C. § 1332 was

properly invoked since the parties were diverse and the complaint,

fairly read, states a claim exceeding $75,000.         See Louque v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Allstate Ins. Co., 314 F.3d 776 (5th Cir. 2002); see also St. Paul

Reinsurance Co., Ltd. v. Greenburg, 134 F.3d 1250, 1253 (5th Cir.

1998).

     Additionally, the district court did not abuse its discretion

when it denied the motion to vacate.   To the extent that the motion

raised grounds pursuant to FED. R. CIV. P. 60(b)(4) and 60(b)(6), the

motion was to be filed within a reasonable time of the entry of the

default judgment. Mega Interests, Inc, has failed to argue and the

record does not indicate that the motion was filed within a

reasonable time.   FED. R. CIV. P. 60(b); See Travelers Ins. Co. v.

Liljeberg Enterprises, Inc., 38 F.3d 1404, 1410 (5th Cir. 1994)

(what constitutes a “reasonable time” is fact sensitive and takes

into account the interest in finality, the reason for delay, the

practical ability of the litigant to learn earlier of the grounds

relied upon, and prejudice to other parties).      Furthermore, the

arguments advanced pursuant to FED. R. CIV. P. 60(b)(1) and (3) are

without merit because Mega Interests, Inc. has not shown that its

neglect was excusable nor has it shown that its default was due to

the misconduct of Legion Insurance Company. See Rogers v. Hartford

Life and Acc. Ins. Co., 167 F.3d 933, 939 (5th Cir. 1999).

     AFFIRMED.




                                 2